Title: From Thomas Jefferson to Vergennes, 3 May 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris May 3. 1786.

After begging leave to present my respects to your Excellency on my return to this place, I take the liberty of offering to your attention some papers which I found on my arrival here, written by sundry merchants of l’Orient, and others, some of whom are citizens of the United states, and all of them concerned in the trade between the two countries. This has been carried on by an exchange of the manufactures and produce of this country for the produce of that, and principally for tobacco, which tho’, on it’s arrival here, confined to a single purchaser, has been received equally from all sellers. In confidence of a continuance of this practice the merchants of both countries were carrying on their commerce of exchange. A late contract by the Farm has in a great measure centered in a single mercantile company the supplies of tobacco wanted for this country. This arrangement found the established merchants with some tobaccoes on hand, some on the seas coming to them, and more still due. By the papers now inclosed it seems that there are 6408 hogsheads in the single port of l’Orient. Whether there may be an interference as to articles furnished by the merchants after they had notice of the contract beforementioned, will depend on principles of policy. But those of justice seem to urge that, for commodities furnished before such notice, they should be so far protected as that they may wind up without loss the transactions in which the new arrangement found them actually engaged. Your Excellency is the best judge how far it may be consistent with the rules of government to interfere in their behalf in any form, and with you therefore I beg leave entirely to rest their interests.
Information lately received relative to the Barbary states has suggested that it might be expedient, and perhaps necessary for us to pave the way to arrangements with them by a previous application to the Ottoman porte. Your Excellency’s intimate acquaintance with this subject would render your advice thereon equally valuable and desireable. If you would be pleased to permit me to wait on you any day or hour which shall be most convenient for yourself, I should be much gratified by a little conversation with you on this subject.
I have the honour to be with sentiments of the highest respect and esteem your Excellency’s most obedient and most humble servant,

Th: Jefferson

 